Case 2:12-cv-10273-PDB-RSW ECF No. 169 filed 06/21/19                     PageID.6832       Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN




  Sylvia James,

                                      Plaintiff(s),
  v.                                                      Case No. 2:12−cv−10273−PDB−RSW
                                                          Hon. Paul D. Borman
  Hilliard Hampton, et al.,

                                      Defendant(s),



                              NOTICE OF TELEPHONIC CONFERENCE

     PLEASE TAKE NOTICE that a telephonic conference has been scheduled before District
  Judge Paul D. Borman as follows:

         • STATUS CONFERENCE: July 2, 2019 at 10:30 AM

       The conference shall be initiated by Plaintiff's Counsel.

       If possible, please refrain from the use of cell phones. If a party wishes to be called at a
  number other than the one listed on the docket, please give that information to the party
  initiating the call.



                                         Certificate of Service

     I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
  record were served.

                                                  By: s/D Tofil
                                                      Case Manager

  Dated: June 21, 2019
